Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
1.  	Status of Claims:

Claims 1-2, 4-7, 9-12,  14-17, and 19-20 are pending in this Office Action.
Claims 1, 6, 11 and 16 are amended.
Claims 3, 8, 13, and 18, are cancelled.



Response to Arguments
2.  	Applicant’s arguments filed in the amendment filed 03/22/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Prior Art
 3.  U.S. Patent Pub No. 20170251470 A1 issued to Wang et al, (hereinafter Wang).


Information Disclosure Statement PTO-1449
4. 	The Information Disclosure Statement submitted by applicant on 01/13/2021 has  been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 103   (AIA  )
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6. 	Claims 1-2, 4-7, 9-12,  14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application GB2548922 A, issued to Guang Liu, (hereinafter Guang), and in view of US 20170251470 A1 to Wang (hereinafter Wang).

Regarding claim 1, Guang teaches an uplink data transmission method, comprising: 

receiving, by a terminal,  scheduling signaling sent by a network device, wherein the scheduling signaling  indicates at least one frequency-domain discrete structure;  
(Guang: See Fig. 4a, #404, for allocating to each UE RBs based on predefined interlaces ( e.g., frequency-domain discrete structure) with available RBs)


scheduling signaling, 
(Guang: See para[0107] and [0108] for when full interlaces are allocated to the UE, the UE assigns further RBs from a subset of available RBs)

wherein a size value of the at least one frequency-domain discrete structure belongs to a set that comprises a plurality of size values of frequency-domain discrete structures, the set comprises a size value of a first frequency-domain discrete structure and a size value of a second 
frequency-domain discrete structure, or
(Guang: See Fig. 3a, for Interlace #0 (e.g., frequency domain discrete structure) belongs to a set of Interlace group, that also includes Interlace #1, or Interlace #2) 

the set comprises the size value of the second frequency-domain discrete structure, and the size value of the second frequency-domain discrete structure is less than the size value of the first frequency-domain discrete structure;  and 
(Guang: See Fig. 3b for different size values, for each allocated interlace, wherein the size value of Group 8 is different than Group 9)

initiating, by the terminal, uplink data transmission by using the at least one frequency-domain discrete structure. 
 (Guang: See para[0106] for UE transmits the uplink data to base station based on the assigned RBs received from BS)

Although Guang teaches in Table-1 when a resource is occupied, however, it does not teach that a resource value in signaling indicates as such, as understood in:

a resource indication value comprised in the scheduling signaling, the resource indication value indicating a quantity of physical resource blocks occupied by the at least one frequency-domain discrete structure in a sub-band, and a position of the at least one frequency-domain discrete structure in the sub-band,

Wang, in para[0008] teaches a UE can determine based on frequency resource numbers, a frequency resource that is occupied by the signal it receives via a numbering, wherein a frequency resource number, can be a frequency resource number of multiple frequency resources.


Guang teaches UE transmits data based on assigned RBs received from Base station: (Guang: See para[0106])

Wang teaches UE can determine a frequency resource or multiple frequency resources that is occupied by the signal it receives. (Wang: See para[0008])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a frequency resource numbering included in a signal, that teaches which frequency resource is occupied, as taught by Wang, in the system of Guang, in order to benefit from the enhancements of a UE that can determine from a signaling it receives, as which frequency resource, or multiple resources, are occupied. ( Wang: See para[0008])


Regarding claim 2, Guang teaches The method according to claim 1, wherein the size value of the at least one  frequency-domain discrete structure is an uplink bandwidth occupied by the at 
least one frequency-domain discrete structure, a quantity of resource elements 
occupied by the first frequency-domain discrete structure in a physical 
resource block occupied by the first frequency-domain discrete structure is 
equal to a total quantity of resource elements comprised in the physical 
resource block, and a quantity of resource elements occupied by the second 
frequency-domain discrete structure in a physical resource block occupied by 
the second frequency-domain discrete structure is less than a total quantity of 
resource elements comprised in the physical resource block. 
 (Guang: See Fig. 3b for different size values, for each allocated interlace, wherein the size value of Group 8 is different than Group 9, and wherein size value of Group 0 is the same size as of Group 1.  See para[00118] and Table-1, showing RB assigned to different UEs, and the number of padding bits, associated with a RB, wherein the padding bits indicates that the RB is fully occupied for usage.)


Regarding claim 4, Guang teaches the method according to claim 1, wherein the at least one frequency-domain discrete structure comprises one second frequency-domain discrete structure, 
physical resource blocks occupied by the first frequency-domain discrete 
structure in the sub-band are distributed continuously in a frequency domain, 
and a resource element occupied by the second frequency-domain discrete 
structure in the occupied physical resource block is adjacent to a resource 
element occupied by the first frequency-domain discrete structure in the 
occupied physical resource block in the frequency domain. 
(Guang: See para[0016] for a first interlace (i.e., one frequency-domain discrete structure) that has contiguous groups of resource blocks (RBs) is combined with a second interlace (i.e., one frequency-domain discrete structure), and any other subsequent interlaces that were combined with previously combined interlaces)



Regarding claim 5,  Guang teaches the method according to claim 1, wherein the at least one frequency-domain discrete structure comprises a plurality of second frequency-domain discrete 
structures that have a same size value, and resource elements occupied by each 
of the second frequency-domain discrete structures in an occupied physical 
resource block are distributed continuously in a frequency domain. 
  (Guang: See para[0016] for a first interlace (i.e., one frequency-domain discrete structure) that has contiguous groups of resource blocks (RBs) is combined with a second interlace (i.e., one frequency-domain discrete structure), and any other subsequent interlaces that were combined with previously combined interlaces)



Regarding claim 6, Guang teaches an uplink data transmission method, comprising: 

determining, by a network  device, at least one frequency-domain discrete structure, 
(Guang: See Fig. 4a, #404, for allocating to each UE RBs based on predefined interlaces ( e.g., frequency-domain discrete structure) with available RBs)


wherein a size value of the at least one frequency-domain discrete structure belongs to a set that 
comprises a plurality of size values of frequency-domain discrete structures, 
the set comprises a size value of a first frequency-domain discrete structure 
and a size value of a second frequency-domain discrete structure, or 
(Guang: See Fig. 3b for different size values, for each allocated interlace, wherein the size value of Group 8 is different than Group 9, and wherein size value of Group 0 is the same size as of Group 1) the set comprises the size value of the second frequency-domain discrete structure, and the size value of the second frequency-domain discrete structure is less than 
the size value of the first frequency-domain discrete structure;  

sending, by the network device, scheduling signaling to a terminal, wherein the scheduling 
signaling indicates the at least one frequency-domain discrete structure;  and 
receiving, by the network device by using the at least one frequency-domain 
discrete structure, uplink data transmission initiated by the terminal. 
  (Guang: See para[0106] for UE transmits the uplink data to base station based on the assigned RBs received from BS)

Although Guang teaches in Table-1 when a resource is occupied, however, it does not teach that a resource value in signaling indicates as such, as understood in:

Wherein the scheduling signaling comprises a resource indication value indicating a quantity of physical resource blocks occupied by the at least one frequency-domain discrete structure in a sub-band, and a position of the at least one frequency-domain discrete structure in the sub-band,

However, in a similar field, Wang, in para[0008] teaches a UE can determine based on frequency resource numbers, a frequency resource that is occupied by the signal it receives via a numbering, wherein a frequency resource number, can be a frequency resource number of multiple frequency resources.


Guang teaches UE transmits data based on assigned RBs received from Base station: (Guang: See para[0106])

Wang teaches UE can determine a frequency resource or multiple frequency resources that is occupied by the signal it receives. (Wang: See para[0008])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a frequency resource numbering included in a signal, that teaches which frequency resource is occupied, as taught by Wang, in the system of Guang, in order to benefit from the enhancements of a UE that can determine from a signaling it receives, as which frequency resource, or multiple resources, are occupied. ( Wang: See para[0008])


 

Regarding claim 7, Guang teaches the method according to claim 6, wherein the size value of the at least one frequency-domain discrete structure is an uplink bandwidth occupied by the at 
least one frequency-domain discrete structure, a quantity of resource elements 
occupied by the first frequency-domain discrete structure in an occupied 
physical resource block is equal to a total quantity of resource elements 
comprised in the physical resource block, and a quantity of resource elements 
occupied by the second frequency-domain discrete structure in an occupied 
physical resource block is less than a total quantity of resource elements 
comprised in the physical resource block. 
(Guang: See Fig. 3b for different size values, for each allocated interlace, wherein the size value of Group 8 is different than Group 9, and wherein size value of Group 0 is the same size as of Group 1)


Regarding claim 9, Guang teaches the method according to claim 6, wherein the at least one frequency-domain discrete structure comprises one second frequency-domain discrete structure, 
physical resource blocks occupied by the first frequency-domain discrete 
structure in the sub-band are distributed continuously in a frequency domain, 
and a resource element occupied by the second frequency-domain discrete 
structure in the occupied physical resource block is adjacent to a resource 
element occupied by the first frequency-domain discrete structure in the 
occupied physical resource block in the frequency domain. 
(Guang: See para[0016] for a first interlace (i.e., one frequency-domain discrete structure) that has contiguous groups of resource blocks (RBs) is combined with a second interlace (i.e., one frequency-domain discrete structure), and any other subsequent interlaces that were combined with previously combined interlaces)

Regarding claim 10, Guang teaches the method according to claim 6, wherein the at least one frequency-domain discrete structure comprises a plurality of second frequency-domain discrete 
structures that have a same size value, and resource elements occupied by each 
of the second frequency-domain discrete structures in an occupied physical 
resource block are distributed continuously in a frequency domain. 
   (Guang: See para[0016] for a first interlace (i.e., one frequency-domain discrete structure) that has contiguous groups of resource blocks (RBs) is combined with a second interlace (i.e., one frequency-domain discrete structure), and any other subsequent interlaces that were combined with previously combined interlaces)

Regarding claim 11, Guang teaches an apparatus, comprising: a processor;  and a non-transitory computer-readable storage medium coupled to the processor and storing 
instructions for execution by the processor, the programming instructions 


receive scheduling signaling sent by a network device, wherein the scheduling signaling indicates at least one frequency-domain discrete structure; 
(Guang: See Fig. 4a, #404, for allocating to each UE RBs based on predefined interlaces ( e.g., frequency-domain discrete structure) with available RBs)

 and determine the at least one frequency-domain discrete structure based on the scheduling signaling, and 
(Guang: See para[0107] and [0108] for when full interlaces are allocated to the UE, the UE assigns further RBs from a subset of available RBs)


initiate uplink data transmission by using the at least one frequency-domain 
discrete structure and by using the sending unit, 
(Guang: See para[0106] for UE transmits the uplink data to base station based on the assigned RBs received from BS)

wherein a size value of the at least one frequency-domain discrete structure belongs to a set that 
comprises a plurality of size values of frequency-domain discrete structures, 
the set comprises a size value of a first frequency-domain discrete structure 
and a size value of a second frequency-domain discrete structure, or 
(Guang: See Fig. 3a, for Interlace #0 (e.g., frequency domain discrete structure) belongs to a set of Interlace group, that also includes Interlace #1, or Interlace #2) 

the set comprises the size value of the second frequency-domain discrete structure, and 
the size value of the second frequency-domain discrete structure is less than 
the size value of the first frequency-domain discrete structure. 
 (Guang: See Fig. 3b for different size values, for each allocated interlace, wherein the size value of Group 8 is different than Group 9)

Guang teaches in Table-1 when a resource is occupied, however, it does not teach that a resource value in signaling indicates as such, as understood in:

Based on a resource indication value comprised in the scheduling signaling, the resource indication value indicating a quantity of physical resource blocks occupied by the at least one frequency-domain discrete structure in a sub-band, and a position of the at least one frequency-domain discrete structure in the sub-band,

However, in a similar field, Wang, in para[0008] teaches a UE can determine based on frequency resource numbers, a frequency resource that is occupied by the signal it receives via a numbering, wherein a frequency resource number, can be a frequency resource number of multiple frequency resources.


Guang teaches UE transmits data based on assigned RBs received from Base station: (Guang: See para[0106])

Wang teaches UE can determine a frequency resource or multiple frequency resources that is occupied by the signal it receives. (Wang: See para[0008])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a frequency resource numbering included in a signal, that teaches which frequency resource is occupied, as taught by Wang, in the system of Guang, in order to benefit from the enhancements of a UE that can determine from a signaling it receives, as which frequency resource, or multiple resources, are occupied. ( Wang: See para[0008])



Regarding claim 12, Guang teaches the apparatus according to claim 11, wherein the size value of the at least one frequency-domain discrete structure is an uplink bandwidth occupied 
by the at least one frequency-domain discrete structure, a quantity of resource 

occupied physical resource block is equal to a total quantity of resource 
elements comprised in the physical resource block, and a quantity of resource 
elements occupied by the second frequency-domain discrete structure in an 
occupied physical resource block is less than a total quantity of resource 
elements comprised in the physical resource block. 
 (Guang: See Fig. 3b for different size values, for each allocated interlace, wherein the size value of Group 8 is different than Group 9, and wherein size value of Group 0 is the same size as of Group 1.  See para[00118] and Table-1, showing RB assigned to different UEs, and the number of padding bits, associated with a RB, wherein the padding bits indicates that the RB is fully occupied for usage.)


Regarding claim 14, Guang teaches the terminal according to claim 11, wherein the at least one frequency-domain discrete structure comprises one second frequency-domain 
discrete structure, physical resource blocks occupied by the first 
frequency-domain discrete structure in the sub-band are distributed 
continuously in a frequency domain, and a resource element occupied by the 
second frequency-domain discrete structure in the occupied physical resource 
block is adjacent to a resource element occupied by the first frequency-domain 
discrete structure in the occupied physical resource block in the frequency 
domain. 
 (Guang: See para[0016] for a first interlace (i.e., one frequency-domain discrete structure) that has contiguous groups of resource blocks (RBs) is combined with a second interlace (i.e., one frequency-domain discrete structure), and any other subsequent interlaces that were combined with previously combined interlaces)


Regarding claim 15, Guang teaches the terminal according to claim 11, wherein the at least one frequency-domain discrete structure comprises a plurality of second 
frequency-domain discrete structures that have a same size value, and resource 

an occupied physical resource block are distributed continuously in a frequency 
domain. 
 (Guang: See para[0016] for a first interlace (i.e., one frequency-domain discrete structure) that has contiguous groups of resource blocks (RBs) is combined with a second interlace (i.e., one frequency-domain discrete structure), and any other subsequent interlaces that were combined with previously combined interlaces)


Regarding claim 16, Guang teaches an apparatus, comprising: a processor;  and a non-transitory computer-readable storage medium coupled to the processor and storing 
instructions for execution by the processor, the programming instructions (Guang: See para0025] for UE including processor and storage unit)
instruct the processor to:

 determine at least one frequency-domain discrete structure, wherein a size value of the at least one frequency-domain discrete structure belongs to a set that comprises a plurality of size values of frequency-domain discrete structures, the set comprises a size value of a first 
frequency-domain discrete structure and a size value of a second 
frequency-domain discrete structure, or (Guang: See Fig. 3b for different size values, for each allocated interlace, wherein the size value of Group 8 is different than Group 9, and wherein size value of Group 0 is the same size as of Group 1) the set comprises the size value of the second frequency-domain discrete structure, and the size value of the second 
frequency-domain discrete structure is less than the size value of the first 
frequency-domain discrete structure;  and

send scheduling signaling to a terminal, wherein the scheduling signaling indicates the at least one frequency-domain discrete structure, wherein receive, by using the at least one 
frequency-domain discrete structure, uplink data transmission initiated by the terminal. 
(Guang: See para[0106] for UE transmits the uplink data to base station based on the assigned RBs received from BS)

Although Guang teaches in Table-1 when a resource is occupied, however, it does not teach that a resource value in signaling indicates as such, as understood in:

Wherein the scheduling signaling comprises, a resource indication value indicating a quantity of physical resource blocks occupied by the at least one frequency-domain discrete structure in a sub-band, and a position of the at least one frequency-domain discrete structure in the sub-band,

However, in a similar field, Wang, in para[0008] teaches a UE can determine based on frequency resource numbers, a frequency resource that is occupied by the signal it receives via a numbering, wherein a frequency resource number, can be a frequency resource number of multiple frequency resources.


Guang teaches UE transmits data based on assigned RBs received from Base station: (Guang: See para[0106])

Wang teaches UE can determine a frequency resource or multiple frequency resources that is occupied by the signal it receives. (Wang: See para[0008])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, a frequency resource numbering included in a signal, that teaches which frequency resource is occupied, as taught by Wang, in the system of Guang, in order to benefit from the enhancements of a UE that can determine from a signaling it receives, as which frequency resource, or multiple resources, are occupied. ( Wang: See para[0008])


Regarding claim 17, Guang teaches the network device according to claim 16, wherein the size value of the at least one frequency-domain discrete structure is an uplink bandwidth occupied by the at least one frequency-domain discrete structure, a quantity of resource 
elements occupied by the first frequency-domain discrete structure in an 

elements comprised in the physical resource block, and a quantity of resource 
elements occupied by the second frequency-domain discrete structure in an 
occupied physical resource block is less than a total quantity of resource 
elements comprised in the physical resource block. 
  (Guang: See Fig. 3b for different size values, for each allocated interlace, wherein the size value of Group 8 is different than Group 9, and wherein size value of Group 0 is the same size as of Group 1)


Regarding claim 19, Guang teaches  The network device according to claim 16, wherein the at least one frequency-domain discrete structure comprises one second frequency-domain 
discrete structure, physical resource blocks occupied by the first 
frequency-domain discrete structure in the sub-band are distributed 
continuously in a frequency domain, and a resource element occupied by the 
second frequency-domain discrete structure in the occupied physical resource 
block is adjacent to a resource element occupied by the first frequency-domain 
discrete structure in the occupied physical resource block in the frequency 
domain. 
 (Guang: See para[0016] for a first interlace (i.e., one frequency-domain discrete structure) that has contiguous groups of resource blocks (RBs) is combined with a second interlace (i.e., one frequency-domain discrete structure), and any other subsequent interlaces that were combined with previously combined interlaces)

Regarding claim 20, Guang teaches the network device according to claim 16, wherein the at least one frequency-domain discrete structure comprises a plurality of second 
frequency-domain discrete structures that have a same size value, and resource 
elements occupied by each of the second frequency-domain discrete structures in 
an occupied physical resource block are distributed continuously in a frequency 
domain. 
(Guang: See para[0016] for a first interlace (i.e., one frequency-domain discrete structure) that has contiguous groups of resource blocks (RBs) is combined with a second interlace (i.e., one frequency-domain discrete structure), and any other subsequent interlaces that were combined with previously combined interlaces)


Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477